Mr. President, you assume
the presidency at a historic moment and during the most
challenging of times. Most warmly do we congratulate you.
Samoa welcomes your leadership and pledges to you and to
Namibia our fullest support.
This Assembly is an especially happy one for the
Pacific: we now have in our midst three more South Pacific
Forum States, the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga. Ancient in tradition and
long in the business of political independence, each
represents the variety and uniqueness of our region. They
make more real the goal of universality, as I know their
contribution will enrich the work of the Organization. In
the name of my country, I extend to the Governments of
Kiribati, Nauru and Tonga the warmest of greetings.
Let me, at the outset, pay a tribute to the
stewardship of our Secretary-General and acknowledge
the remarkable work of the United Nations — remarkable
in terms of what is being done and achieved, at times
against extreme and appalling odds.
The twentieth century has been marked by violence
and tragedy throughout. Millions have died in countless
conflicts worldwide. Millions more continue to perish
from poverty and disease.
The Secretary-General’s report on the work of the
Organization (A/54/1) is thoughtful and challenging. Our
world is one of trouble and insecurity. The range and
complexity of the issues are worrying, in some respects
seemingly overwhelming. Ordinary aspirations are not
being matched by effective action. Far too many are
embroiled in the brutalities of war. Fundamental human
needs and rights are being denied.
I believe we should all pay much more attention to
the reports of the Secretary-General. There is much there
to confirm, and much to test our own perception of events
and trends: directly, and in my view rightly, the
Secretary-General has drawn attention to the place of


sovereignty in the context of our contemporary common
interest and asks how and by what means we are to defend
that common interest. These questions go to the heart of the
matter; the answers to them will define the role of the
United Nations in the next millennium. There will, of
course, be variance in perspectives. The experience of the
United Nations itself in recent times does not yield
satisfactory answers.
Yet there are challenges that need to be met, seriously
and urgently. I would agree with the Secretary-General that
it is critical to set clear criteria for international action and
intervention. It is the United Nations, with its multilateral
setting, that is best placed to determine such criteria; it is
the United Nations that has been invested with the global
ideals to deal with interventions, but, alas, there have been
failures and there has been inability.
We should now look more deeply into the causes of
those failures and lack of ability and in so doing we must
balance competing rights and values. The very essence of
the Organization is thus brought into focus: we need to
ensure that the United Nations is able to function
effectively in the new century, that we have a United
Nations strengthened by commitment and reform. Above
all, we need to bear in mind the essential connection
between peace, development and human rights. We ignore
any one to the fundamental detriment of all, although peace
is the ultimate measure of our common interest, indeed, of
our common future.
We think it is time to move to a more definitive phase
in the current efforts to reform the Security Council. The
issues are clear, and have been clear for some time: points
of argument are now being repeated, or repackaged.
Substantive changes are required: the current structure does
not reflect the facts and realities of today; suffers from
imbalance and inequities. Membership of the Security
Council should be enlarged: we have said before that Japan
deserves to be a permanent member. Provision for this
should be made.
We appreciate the procedural changes made to the
working of the Council, and we would encourage more of
them: it would not be desirable to seek to resolve the
unfairness of representation in one category without proper
attention to the other. We share the view that Security
Council reforms must necessarily be comprehensive and
must address all aspects as a whole, including the power of
veto. The veto is a central issue which must be resolved in
the context of the current reforms. We think there is a
proven case for the power of veto to be curtailed, and
restricted to Chapter VII matters.
Samoa fully supports the ongoing efforts to
modernize and strengthen the Organization. Reform
measures must provide for the serious and early review of
the regional groupings. The current arrangements are
more representative of the past than the present. There is
a need for reconfiguration to reflect natural geographies
and to ensure equitable representation of subregions.
The anomaly of Australia and New Zealand being
counted outside their geographical area should be
corrected. They form a natural part of the South Pacific
subregion of the Asian Group. Samoa adds its voice to
the call made by Fiji and Papua New Guinea during this
session for such regional reconfiguration. The matter
should figure in the reform of the Organization and
should be taken into account in reforming the structure
and membership of the Security Council.
In the coming year, as we move towards an agreed
approach to the Millennium Assembly, my Government
believes that the world community should focus on major
global challenges likely to confront humankind in the next
century. We agree with the Secretary-General that,
alongside war and conflicts, natural disasters are a major
and priority global challenge. Natural disasters remain a
most serious threat to human lives and national
economies. As we have seen in recent times, natural
disasters occur widely and indiscriminately, not stopping
at any border. At this moment, we think especially of
communities whose lives and property have been affected
in Greece, Turkey, Taiwan, the United States and the
Bahamas.
The world has experienced three times as many great
natural disasters in the 1990s as in the 1960s, the year
1998 being the hottest year on record and the worst for
weather-related natural disasters. Yet we learn with
dismay from the Secretary-General’s report that
emergency aid funds have declined by 40 per cent in the
past five years alone. For small island States such as the
Bahamas, these “once-in-a-century” events are occurring
with alarming frequency and severity. They are truly
calamitous in effect. Hurricane Floyd was the fourth-
strongest hurricane measured this century.
My own country has not been spared. We can only
be thankful that our neighbours and traditional friends
come so readily to our assistance at moments of disaster.
Our Pacific neighbours, Australia, Japan and New
Zealand, continue to be at the forefront of emergency and
rehabilitation efforts in disasters affecting our Pacific
region. Countries far from the Pacific, such as those of
the European Union, have also been generous. Even
2


developing nations have not been hesitant in coming to our
help. In the major disasters that have devastated our
country, the People’s Republic of China in particular,
despite the severe and regular natural disasters it itself
suffers, has been unstinting in helping our country in those
difficult times.
China last week commemorated the fiftieth anniversary
of the establishment of the Republic. Samoa joins other
nations in congratulating the People’s Republic of China in
reaching this important milestone in its history.
The immediate practical needs are to determine what
preventive action might be available, especially to the small
and vulnerable. Advanced early-warning systems using
satellite-derived data and Internet dissemination would be
essential, as would be the need to train and improve
capacities. Greater efforts to establish contingency planning
and other preparedness measures for disaster-prone
countries are required. In all these, active cooperation at all
levels — national, regional and international — would be
vital. Above all, we agree that we should maximize the
lessons learned from the experience of the International
Decade for Natural Disaster Reduction. It is critical for all
countries, especially the most vulnerable, that this work be
continued.
Samoa adds its voice to the expression of outrage at
the violations in East Timor. These are violations of
principles and of Government responsibilities, violations
against the innocent and defenceless. The real lesson of
East Timor is that a people’s aspirations for freedom will
triumph in the end. They cannot be suppressed for ever.
Indeed, their balloted choice is abundantly clear. It is also
the lesson of East Timor that the United Nations is best
placed to safeguard rights and freedoms while ensuring
order and security.
We are relieved that the multinational force is now in
position and we appreciate the ready and effective response
of key States, including our South Pacific neighbours,
Australia and New Zealand. Samoa is especially grateful for
the clear and committed leadership taken by Australia.
The violations to which I have referred reinforce the
need for the world community to move as expeditiously as
possible to complete the establishment of the International
Criminal Court. Those responsible for these unacceptable
acts of violence and crime must be brought to account.
Samoa was able to contribute to the making of the Rome
Statute. We are firmly committed to the early establishment
of the Court, and we will continue to play a role in the
work of the Preparatory Commission. We believe very
firmly that the Court will provide an essential step in the
name of human rights and the rule of law. To this end we
should ensure prompt and widespread ratification of the
Court’s Statute.
Speaking now in Samoa's role as Chairman of the
Alliance of Small Island States (AOSIS) and on behalf of
the forty-three members of our Alliance, allow me, Mr
President, to thank you most sincerely for the time and
effort you have devoted to the special session to ensure
its success.
I also wish to express to all Member States, to the
United Nations agencies and intergovernmental and non-
governmental organizations, our very deep appreciation
for their participation in the twenty-second special session
in the past two days. The AOSIS countries are especially
grateful for the expressions of commitment, understanding
and support.
What we have heard provides additional motivation
for us to make the Barbados Programme of Action one of
real and sustained implementation. There are critical
challenges that require attention. We are determined to
turn those challenges into opportunities. With your
support, we believe there is every prospect for
achievement.







